FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 15, 2020

                                      No. 04-19-00503-CV

                             IN RE Leticia Murillo ESCAMILLA

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-03-00030-CVL
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                CONTEMPT JUDGMENT

       This is a contempt proceeding ancillary to appeal number 04-19-00503-CV, styled
Chesapeake Exploration, L.L.C., et al. v. 7K Investments, Ltd., et al., currently pending in this
court.

        The reporter’s record was originally due to be filed in this appeal on August 23, 2019.
Although portions of the reporter’s record have been filed, portions of the reporter’s record to be
filed by Ms. Leticia Escamilla remain outstanding. On December 6, 2019, this court ordered Ms.
Escamilla, to file the complete reporter’s record by December 24, 2019. We advised Ms.
Escamilla that if she failed to file the complete reporter’s record by December 24, 2019, she
would be ordered to appear before this court and show cause why she should not be held in
contempt of court.

        Ms. Escamilla did not file the complete reporter’s record by December 24, 2019. On
January 2, 2020, we ordered Ms. Escamilla to appear in person before this court on January 15,
2020, at 2:00 p.m. before a panel consisting of Chief Justice Marion, Justice Martinez, and
Justice Alvarez to show cause:

       1. why she should not be held in civil and criminal contempt of this court for
          violating this court’s December 6, 2019 order by failing to file the complete
          reporter’s record in this appeal by December 24, 2019; and

       2. why she should not be sanctioned.

Our order advised Ms. Escamilla that she had the right to be represented by counsel at the show
cause hearing and the proceedings would be recorded by a certified court reporter. The court’s
order was personally served on Ms. Escamilla by certified mail. Prior to the date of the hearing,
Ms. Escamilla filed additional volumes of the reporter’s record. On the date of the hearing,
however, the record was incomplete.
                                                                                       FILE COPY

         Ms. Escamilla personally appeared before the court at 2:00 p.m. to show cause why she
should not be held in contempt of court. Ms. Escamilla was advised of her right to counsel by the
court, and Ms. Escamilla knowingly and voluntarily waived her right to counsel. The court took
judicial notice of its own file and admitted without objection an affidavit of Fourth Court of
Appeals Clerk Michael A. Cruz setting forth the facts that are the basis of this proceeding. The
court determined Ms. Escamilla failed to timely comply with this court’s December 6, 2019
order. The court gave Ms. Escamilla an opportunity to show cause why she should not be held in
contempt for violating our prior orders. During her testimony, Ms. Escamilla admitted she failed
to file a complete reporter’s record as ordered by the court.

        After deliberating, the court finds from the evidence that Ms. Escamilla should be held in
contempt of this court for failing to comply with this court’s December 6, 2019 order. It is
therefore ORDERED, ADJUDGED, AND DECREED by the Court of Appeals, Fourth Court of
Appeals District of Texas, that:

       Leticia Murillo Escamilla is in contempt of this court for failing to comply with
       this court’s December 6, 2019 order by failing to file the complete reporter’s
       record in appeal number 04-19-00503-CV, styled Chesapeake Exploration,
       L.L.C., et al. v. 7K Investments, Ltd., et al., by December 24, 2019;

       Leticia Murillo Escamilla is ordered confined to the County Jail of Bexar County,
       Texas for a period of thirty (30) days from the date of this judgment, which
       sentence shall be suspended pending and conditioned upon Ms. Escamilla’s
       compliance with this judgment as follows:

       Leticia Murillo Escamilla shall complete the reporter’s records in the following
       matters in the following order:

               1.     appeal number 04-19-00578-CR, styled Escalante-Avalos v. State;

             2.      appeal number 04-19-00543-CV, styled Prado v Lonestar
       Resources, Inc., et al. (corrected reporter’s record);

               3.       appeal number 04-19-00503-CV, styled Chesapeake Exploration,
       L.L.C., et al. v. 7K Investments, Ltd., et al.; and

               4.      appeal number 04-18-00411-CV, styled Repsol Oil & Gas USA,
       LLC, et al. v. Matrix Petroleum, LLC (reporter’s record from hearing on motion to
       set aside).

       by working on the records at a location designated by the Clerk of the Fourth
       Court of Appeals. Ms. Escamilla shall report to the Office of the Clerk of the
       Fourth Court of Appeals, 300 Dolorosa, San Antonio, Texas 78205, beginning
       January 16, 2020, not later than 8:00 a.m., with all the materials and equipment
       necessary to complete the records. Ms. Escamilla shall work exclusively on the
       reporter’s record in appeal number 04-19-00578-CR, the corrected reporter’s
       record in appeal number 04-19-00543-CV, her portions of the reporter’s record in
       appeal number 04-19-00503-CV, and the reporter’s record from the hearing on
       the motion to set aside in appeal number 04-18-00411-CV in the order previously
       listed, for a minimum of eight (8) hours per day from 8:00 a.m. to 12:00 noon, a
       one-hour lunch break, and from 1:00 p.m. to 5:00 p.m. every Monday through
       Friday until the records are completed. During these hours, Ms. Escamilla shall
                                                                                       FILE COPY

       not work on any other matters or conduct any personal business. If, prior to filing
       the reporter’s record in appeal number 04-19-00578-CR, the corrected reporter’s
       record in appeal number 04-19-00543-CV, her portions of the reporter’s record in
       appeal number 04-19-00503-CV, and the reporter’s record from the hearing on
       the motion to set aside in appeal number 04-18-00411-CV, Ms. Escamilla fails to
       report to the Clerk’s Office without providing an excuse acceptable to this court,
       she will be ordered immediately confined to the County Jail of Bexar County,
       Texas to complete her sentence.

       Leticia Murillo Escamilla shall file the reporter’s record in appeal number 04-19-
       00578-CR, the corrected reporter’s record in appeal number 04-19-00543-CV, her
       portions of the reporter’s record in appeal number 04-19-00503-CV, and the
       reporter’s record from the hearing on the motion to set aside in appeal number 04-
       18-00411-CV no later than February 14, 2020. If Ms. Escamilla fails to file the
       reporter’s record in appeal number 04-19-00578-CR, the corrected reporter’s
       record in appeal number 04-19-00543-CV, her portions of the reporter’s record in
       appeal number 04-19-00503-CV, and the reporter’s record from the hearing on
       the motion to set aside in appeal number 04-18-00411-CV by February 14, 2020,
       she shall appear in person before this court on February 18, 2020 at 9:00 a.m.
       before a panel consisting of Chief Justice Marion, Justice Martinez, and Justice
       Alvarez for a status hearing to determine whether she will be ordered immediately
       confined to the County Jail of Bexar County, Texas to complete her sentence.
       Ms. Escamilla is hereby advised that she has the right to be represented by
       counsel at the status hearing and the proceedings will be recorded by a certified
       court reporter.

       Leticia Murillo Escamilla shall be fined in the amount of $500.00, payable to the
       Clerk of the Court of Appeals, Fourth Court of Appeals District of Texas, not later
       than February 5, 2020 at 5:00 p.m.; and

       Leticia Murillo Escamilla shall pay all costs of this proceeding, including the cost
       of the court reporter, to the Clerk of the Court of Appeals, Fourth Court of
       Appeals District of Texas no later February 5, 2020 at 5:00 p.m.

       IT IS ORDERED that the Clerk of this court shall submit a copy of this contempt
judgment to the Court Reporter’s Certification Board for any action the Board may deem
appropriate.

        IT IS FURTHER ORDERED that the Clerk of this court email a copy of this judgment to
(1) the Honorable Russell Wilson, Presiding Judge of the 81st Judicial District Court, La Salle
County, Texas; (2) the Honorable Sid Harle, Judge of the Fourth Administrative Judicial Region;
and (3) the parties in all the referenced appeals.

        IT IS FURTHER ORDERED that Ms. Escamilla file a work log detailing her daily work
on the reporter’s records as well as the daily work completed by any scopist, court reporter, or
other person assisting Ms. Escamilla with the reporter’s records every Monday until the complete
reporter’s records are filed.

       IT IS FURTHER ORDERED that Ms. Escamilla file the volumes of the reporter’s
records as they are completed.
                                                                             FILE COPY

       IT IS FURTHER ORDERED that all writs and other process necessary for the
enforcement of this judgment be issued.

      SIGNED January 15, 2020.

                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


                                              __________________________________
                                              Rebeca C. Martinez, Justice


                                              __________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court